Citation Nr: 0718961	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for diabetes mellitus 
for accrued benefit purposes.  

3.  Entitlement to service connection for a right leg 
disability for accrued benefit purposes.  

4.  Entitlement to an increased rating for residuals of a 
left knee medial meniscectomy, evaluated as 10 percent 
disabling, for accrued benefit purposes.  

5.  Entitlement to dependent's educational assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
January 1967.  He died in September 2001.  The appellant is 
the veteran's widow.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In February 2004, the Board remanded the 
appellant's claims for additional development.  The 
development was handled by the Appeals Management Center 
(AMC) in Washington, D.C.  The appellant's claims are now 
again before the Board.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board that had denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA has appealed that decision to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on a Court 
holding that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The Court temporarily stayed the adjudication of cases 
before the Board and RO that are potentially affected by 
Haas.  See Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (Per 
curiam order).  The specific claims affected by the stay 
include those based on herbicide exposure in which the only 
evidence of exposure is receipt of the Vietnam Service Medal 
or service on a vessel off the shore of Vietnam.  The Court 
recently dissolved the temporary stay, but granted the 
Secretary's motion to stay such cases, in part.  Ribaudo v. 
Nicholson, No. 06-2762 (U.S. Vet. App. Apr. 13, 2007).  
Exceptions to the stay include cases where motions to advance 
on the Board's docket have been granted, where the Secretary 
decides to order equitable relief, and where the Court has 
ordered VA to apply Haas and the Secretary has not appealed.  
Id.  

In this case, the veteran is noted to have received the 
Vietnam Service Medal.  However, the evidence does not 
reflect that he served in Vietnam.  The appellant has claimed 
that the veteran's ship, the USS George Clymer (APA-27) 
assisted in amphibious military operations off the coast of 
Vietnam.  Furthermore, that the veteran had spoken to her 
regarding work he had conducted while ashore in Vietnam.  
Here, because the appellant's claim for service connection 
for diabetes mellitus, for accrued benefit purposes, involves 
the issue affected by Haas, her claim for service connection 
for diabetes mellitus for accrued benefit purposes is stayed 
until a final resolution of the Haas appeal.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases or claims that have been stayed, 
including this one, will be resumed.  


REMAND

The Board notes that the veteran's original claims file is 
not available for review.  It appears that, following the 
Board's February 2004 remand, the veteran's claims file was 
sent to the AMC.  The AMC reportedly sent the veteran's 
claims file to the Kansas City VAMC for a requested medical 
opinion.  Subsequently, the Kansas City VAMC sent the claims 
file to the Leavenworth VAMC to obtain the medical opinion.  
The Leavenworth VAMC has reported that it does not have the 
veteran's original claims file, and both the AMC and Kansas 
City VAMC have also reported that the veteran's claims file 
is not in their possession.  

This remand is based on a review of a rebuilt claims file.  
(The rebuilt file is a product of the St. Louis RO's 
efforts.)  In this case, the Board finds that further 
development to obtain relevant records, copies of which were 
associated with the original claims file, is necessary before 
appellate review can be undertaken.  

Relevant evidence considered by the RO at the time of the 
July 2002 rating decision included the veteran's service 
medical records; treatment reports from the VA Medical Center 
(VAMC) in Leavenworth, Kansas; a report from the National 
Personnel Records Center noting the dates during which the 
USS George Clymer operated off the coast of Vietnam; deck 
logs from the USS George Clymer; U.S. Navy personnel records; 
the veteran's death certificate; and a certificate of 
marriage for the appellant and veteran.  

Here, the Board notes that while the RO rebuilt the veteran's 
claims file to some degree, it has not associated with the 
file copies of any of the above-identified records, some of 
which likely can again be obtained from sources other than 
the claims file.  These records are relevant to the 
appellant's claims on appeal and there is no indication from 
the rebuilt file that an attempt was made to obtain these 
records.  Therefore, a remand is necessary so an attempt can 
be made to obtain any of the noted records, if they are still 
available from other sources.  See M21-1, Part III, subpart 
ii, Chapter 4.  

The Board also notes that the RO has contacted the Kansas 
City VAMC, Leavenworth VAMC, as well as the AMC in an attempt 
to locate the veteran's original claims file.  All of these 
facilities are noted as reporting that they do not have the 
claims file.  It does not appear that a search at VA's 
Records Management Center (RMC) in St. Louis has been 
undertaken.  In light of the fact that the veteran is 
deceased, and general search procedures per the M21-1 for 
missing claims folders or deceased veteran's folders require 
checking with the RMC for the missing file, the Board 
believes that the RMC should be contacted and asked to search 
for the veteran's original claims file to rule out that the 
claims file was somehow sent to that facility by mistake.  
Id.  

Additionally, in its February 2004 remand, the Board 
requested a medical opinion regarding the relationship 
between the veteran's diabetes mellitus and his cause of 
death.  In its remand, the Board noted that the veteran's 
death certificate showed that he had died of an acute 
myocardial infarction due to or the consequence of 
arteriosclerotic heart disease.  The Board's remand requested 
a supplemental opinion from a VA examiner who had offered an 
earlier opinion in July 2002.  

The Board's order included instructions for the VA examiner 
to review the veteran's claims file and offer an opinion as 
to whether diabetes mellitus contributed substantially or 
materially to the cause of the veteran's death, combined to 
cause death, or aided or lent assistance to the production of 
death.  Furthermore, the examiner was asked to comment as to 
whether diabetes mellitus involved active processes affecting 
vital organs such that it could be considered a contributory 
cause of death due to debilitating effects and general 
impairment of health to such an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death as 
contemplated in 38 C.F.R. § 3.312(c)(3) (2006).  Finally, the 
examiner was asked to comment as to whether diabetes mellitus 
made worse the veteran's heart disease.  

The requested VA medical opinion was given in January 2007.  
In that medical opinion, the examiner noted, in particular, 
as follows,

The weight of the medical evidence affirms 
the veteran's diabetes did NOT result in his 
death.  His death was likely multifactoral [           
].  The gross morbid obesity, sedentary 
lifestyle, heavy cigar smoking, chronic 
dietary non-compliance, family history of 
[coronary artery disease] and 
hypertriglyceridemia all contributed to his 
death.  The diabetes was only one of his 
comorbidities and could have been controlled 
by diet, exercise, and medication compliance.  

A review of the above medical opinion does not reflect that 
the examiner answered the questions asked of her in the 
Board's February 2004 remand.  Moreover, although she 
indicated that diabetes did not result in death, her opinion 
suggests that diabetes was in fact a disease that may have 
been one of many factors that played a role in the veteran's 
death.  The United States Court of Appeals for Veterans 
Claims has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Therefore, following 
the requested development above to obtain any copies of 
records previously associated with the veteran's original 
claims file, the reconstructed file should be sent to the VA 
examiner who provided the medical opinions in July 2002 and 
January 2007, for a supplemental opinion.  The examiner 
should review the file and her report of July 2002, as well 
as her January 2007 addendum and opinion.  She should then 
specifically address the medical questions posed in the 
Board's February 2004 remand order, as noted above.  See 38 
U.S.C.A. § 5103A(d) (West 2002).  

The Board also notes that in the February 2004 remand order, 
it was requested that the appellant be provided a statement 
of the case with respect to her accrued benefit claims as 
well as her claim for entitlement to DEA benefits under 
Chapter 35.  A review of the rebuilt claims file reflects a 
February 2007 statement of the case in which only the 
appellant's accrued benefit claims were addressed.  As such, 
the appellant should be issued a statement of the case 
regarding the issue of her entitlement to DEA benefits under 
Chapter 35.  Stegall, 11 Vet. App. at 271.

Accordingly, this case is REMANDED for the following action:

1.  The Records Management Center (RMC) 
in St. Louis should be contacted and 
requested to search for the veteran's 
original claims file.  Any negative 
response should be documented for the 
record.  

2.  The appellant should be contacted 
and requested to provide a copy of the 
veteran's death certificate as well as 
a copy of the marriage certificate 
documenting her marriage to the 
veteran.  She should also be asked for 
copies of any of the veteran's medical 
records she may have, including any 
service medical or personnel records.  
The appellant should also be asked to 
identify any other source of records 
for the veteran that she might be aware 
of.  Records should be sought in 
accordance with any information she 
provides.

3.  Any available medical records 
pertaining to the veteran's treatment 
at the Leavenworth VAMC from 1997 to 
2001 should be obtained.  All records 
and/or responses received should be 
associated with the claims file.  If 
records are unavailable, this fact 
should be documented in the record.  

4.  A request should be made from the 
National Archives or any other 
appropriate facility, for copies of deck 
logs for the USS George Clymer (APA-27), 
for the period March 1966 to July 1966.  

5.  An attempt should be made to 
reconstruct the veteran's service medical 
records through the National Archives and 
Records Administration (NARA) or other 
appropriate federal facility.  

6.  The veteran's reconstructed claims 
file (including evidence obtained as a 
result of the development undertaken 
pursuant to the preceding paragraphs) 
should be forwarded to the VA examiner 
who provided a medical opinion in January 
2007.  That examiner should review the 
veteran's rebuilt claims file and provide 
a supplemental opinion.  Specifically, 
the examiner should provide answers to 
the following questions:  

a.)  Did the veteran's diabetes mellitus 
contribute substantially or materially to 
the cause of his death, combine to cause 
death, or aid or lend assistance to the 
production of death?

b.)  Did the veteran's diabetes mellitus 
involved active processes affecting vital 
organs such that it could be considered a 
contributory cause of death due to 
debilitating effects and general 
impairment of health to an extent that 
would have made the veteran materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
death, such as his heart disease?  

c.)  Did the veteran's diabetes mellitus 
ever cause the fatal heart process to 
chronically worsen?  

An explanation should be provided for 
each of the reviewer's conclusions.  
(Answers to these questions should be 
obtained from another qualified medical 
professional if the January 2007 VA 
reviewer is unavailable.)  

7.  After undertaking any other 
development deemed appropriate, or 
otherwise suggested by information 
obtained during the attempt to 
reconstruct the claims file, the claims 
for service connection for a right leg 
disability for accrued benefit purposes, 
and for a rating higher than 10 percent 
for residuals of left knee medial 
meniscectomy for accrued benefit 
purposes, should be readjudicated in 
light of all pertinent evidence and legal 
authority.  Additionally, consideration 
should be given to whether adjudication 
should proceed as to the remaining 
claims, or whether action on those claims 
should be deferred pending the lifting of 
the Haas stay.  If the benefits sought 
are not granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

8.  If the DEA claim is not granted, 
the appellant and her representative 
should be issued a statement of the 
case addressing the issue.  (If, and 
only if, the appellant submits a timely 
appeal, should this issue be certified 
to the Board.)  


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

